Citation Nr: 1720897	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-10 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans (DAV)


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel
INTRODUCTION

The Veteran had active military service from November 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) from the March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran appeared at a June 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  This matter was previously before the Board in June 2014 and was remanded for further development.


FINDINGS OF FACT

1. The Veteran's left knee disability is not related to his military service.

2. The Veteran's right knee disability is not related to his military service.

3.  The Veteran's bilateral knee disability did not manifest to a compensable degree within one year of the Veteran's military discharge.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).

2. The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran received a VCAA letter in October 2011, thereby satisfying the VA's duty to notify.  As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file. 

Additionally, a VA examination has been secured in connection with the current claim.  Taken together, the Veteran's examination is adequate; the VA examiner considered the entire record, noted the history of the disabilities, addressed relevant evidence, and provided the medical information necessary to reach a decision.  VA's duty to assist with respect to obtaining a VA examination has therefore been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in June 2014.  The purpose of the Board's remand was to obtain outstanding medical and worker's compensation records.  Upon remand, the Board was informed that the private medical records it sought have been destroyed.  Additionally, there are no supplementary records associated with the Veteran's worker's compensation claim from 1996.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 

III. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in June 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his left and right knee disabilities.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from DAV.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

IV. Service Connection Generally

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  For certain chronic disorders, such as arthritis, service connection may be granted if the disease manifests to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101,1112, 1113 (West 2014); 38 C.F.R. § 3.309 (2016).

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

V. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

As an initial matter, the Veteran reported at his January 2012 VA examination that he was born bow-legged.  Additionally, the Veteran's service treatment records are negative for complaints, treatment, or diagnoses for a bilateral knee condition.  On separation examination in September 1969, he denied having a trick or locked knee.  The Veteran reports no in-service knee injuries but instead contends that carrying a heavy load, to include the command radio for his commanding officer in addition to his own gear, up and down the hills of Vietnam resulted in wear and tear on his knees and subsequently caused his current knee disabilities.  

The Veteran stated that he received private medical treatment for his knees from Dr. B.H.  However, Dr. B.H. has since retired and the Veteran's medical records were destroyed and are therefore no longer available.  

Additionally, in 1996, the Veteran sustained a left knee injury in which he broke the disc under the left knee cap after stepping out of a forklift at work.  Subsequently, the Veteran filed a worker's compensation claim.  The Veteran is no longer receiving any worker's compensation benefits for this injury and contends that this injury is materially different to the wear and tear causing his bilateral knee osteoarthritis. 

In January 2012, the Veteran underwent a VA knee and lower leg examination.  The examiner stated that the Veteran has osteoarthritis in both knees and underwent a meniscectomy on his left knee.  The examiner discussed the Veteran's wear and tear contentions and his post service employment.  The Veteran reported that after his military service he worked on heavy equipment for over 40 years that required a lot of bending, crawling, squatting, and kneeling.  The Veteran recounted an October 1991 injury where he suffered back and skull fractures after falling 12 feet out of a tree.  Additionally, the Veteran's 1996 left knee injury required an arthroscopic operation, in which he was told that he needed a knee replacement.  Previous to this injury, the Veteran did not miss any work as a result of his knees and treated his knee disabilities with over the counter medications and an elastic brace on occasion.  The Veteran reported that he did not start experiencing right knee pain until one year after his 1996 left knee injury.

The examiner stated that the Veteran's left and right knee disabilities are less likely as not aggravated or a result of the Veteran's military service.  Conversely, the VA examiner opined that the Veteran's left and right knee disabilities are at least as likely as not a result of the Veteran's 1991 fall and/or the 1996 left knee injury.  Additionally, although not raised by the Veteran or the record, the examiner stated that the potential alteration of the natural progression of the Veteran's bow leg condition is at least as likely as not a result of his post-military service conditions and is less likely as not a result of any in-service event.

The Veteran has not submitted any additional medical evidence establishing a nexus between the Veteran's military service and current diagnosis of bilateral knee osteoarthritis.  Additionally, the evidence of record does not establish that the Veteran's bilateral knee arthritis manifested within one year of military service.

The Veteran argues in his February 2017 representative statement that the VA examination did not yield an adequate medical opinion.  However, the Board finds the January 2012 VA examination adequate and probative to determine entitlement to service connection for a left and right knee disability.  The examiner provided a thorough examination of the Veteran after reviewing the Veteran's entire claims file.  Additionally, the examiner provided an adequate rationale for his opinions.  Thereby, based on the evidence of record, the Board finds that service connection is not warranted for the Veteran's bilateral knee osteoarthritis.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b). 


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


